Citation Nr: 0022714	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-01 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUE

Entitlement to a higher rating for post traumatic headaches, 
initially assigned a 10 percent evaluation, effective from 
October 1995.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION


The veteran had active service from January to November 1978 
and service with the U.S. Army Reserves, including a period 
of active duty for training on November 20, 1987.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1997 RO rating decision that granted service 
connection for headaches and assigned a 10 percent evaluation 
for this condition, effective from October 1995.  The veteran 
requested a hearing before a member of the board traveling to 
the RO (travel board hearing) and he was scheduled for such a 
hearing in July 2000.  He failed to appear for the scheduled 
travel board hearing and the case was sent to the Board.



FINDING OF FACT


The veteran's headaches are manifested by subjective 
complaints, including blurred vision; dementia is not found.


CONCLUSION OF LAW


The criteria for a higher rating for post traumatic 
headaches, initially assigned a 10 percent evaluation, 
effective from October 1995, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.124a, Code 8045, 4.130, Code 
9304 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION


The veteran had active service from January to November 1978 
and service with the U.S. Army Reserves, including a period 
of active duty for training on November 20, 1987.

Service documents show that the veteran was struck in the 
head by a tent beam on November 20, 1987, while on active 
duty for training.

The veteran underwent a VA medical examinations in August 
1996.  At a neurological examination he gave a history of 
headaches since being struck on the head with a beam while in 
service.  He reported losing consciousness at the time of the 
accident.  He complained of headaches every 2 or 3 days.  He 
stated that the headaches were pounding in nature.  He denied 
nausea.  He denied vomiting.  He stated that the headaches 
lasted for about 2 hours and were on the left side.  No 
significant neurological deficits were found.  The diagnosis 
was chronic headaches, secondary to head injury in 1987.

At a VA psychiatric examination in August 1996, the veteran 
stated that his main post service work experience had been 
with music and performance.  No psychiatric disability was 
found.

The veteran underwent a VA neurological examination in 
November 1998.  He complained of headaches occurring 2 or 3 
times per week, and lasting for several hours to days.  He 
stated that the headaches were occasionally associated with 
nausea and vomiting.  He stated that he had blurred vision 
with the headaches, and that he had tight pressure-like 
sensation on the top of the head.  No significant 
neurological deficits were found.  The diagnosis was post 
traumatic headache disorder, post concussion headache, 
migraine, and tension type.

The veteran's claim for a higher rating for headaches is well 
grounded, meaning it is plausible.  The Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Also, where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

Purely neurological disabilities (such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc.) 
following trauma to the brain will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints (such as headache, dizziness, 
insomnia, etc.) recognized as symptomatic of brain trauma 
will be evaluated as 10 percent disabling and no more under 
diagnostic code 9304.  This 10 percent evaluation will not be 
combined with any other evaluation for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Code 8045.

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9304 (1999), dementia, 
will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only 	during 
periods of significant stress, or; symptoms controlled 
by continuous 	medication.-10 percent

The medical evidence indicates that the veteran has headaches 
due to brain or head trauma in service and the reports of his 
VA examinations in 1996 and 1999 reveal that the headaches 
are manifested primarily by subjective complaints, including 
blurred vision and pressure-like sensation on the top of the 
head.  In 1996, he also underwent a VA psychiatric 
examination and dementia was not found.  Under the 
circumstances, the Board finds that the veteran is receiving 
the maximum schedular rating for post traumatic headaches 
under diagnostic code 8045 and that he is not entitled to a 
rating in excess of 10 percent for this condition under 
diagnostic code 9304.

Nor does the evidence show manifestations of the headache 
disorder warranting a higher rating for this condition for a 
specific period or a "staged rating" at any time since the 
effective date of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

In the October 1997 statement of the case, the RO noted that 
the evidence did not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999) for the veteran's headaches.  The Board 
does not have jurisdiction to adjudicate this claim in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
veteran does not assert that the schedular rating is 
inadequate to evaluate his headache disorder and the Board 
does not find circumstances in this case, such as marked 
interference with employment or need for hospitalization due 
to the post traumatic headaches to remand this case to the RO 
for referral to the VA Director of Compensation and Pension 
Service for consideration of an extraschedular rating for 
this condition.  VAOPGCPREC 6-96.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for a higher 
rating for the post traumatic headaches, initially assigned a 
10 percent evaluation, effective from October 1995.  
Therefore, the claim is denied.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An increased rating for post traumatic headaches, initially 
assigned a 10 percent evaluation, effective from October 
1995, is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

